TITAN IRON ORE CORP. 1735 East Ft. Lowell Rd., Suite 9 Tucson, Arizona 85719 USA June 20, 2013 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Division of Corporation Finance Dear Sirs: Re: Titan Iron Ore Corp. (the “Company”) Registration Statement on Form S-1 File No. 333-186826 In connection with the Company’s Registration Statement on Form S-1, the Company hereby requests acceleration of the effective date of the Registration Statement to 5:00 p.m. (EDT) Monday, June 24, 2013 or as soon thereafter as possible, in accordance with Rule 461(a) of Regulation C. We acknowledge that · should the United States Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust you will find the foregoing to be in order.Please do not hesitate to contact the undersigned should you have any questions in this regard.Yours truly, TITAN IRON ORE CORP. /s/Andrew Brodkey Andrew Brodkey, CEO
